DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.  

Claims 1, 6, 14, and 19 have been amended, 
Claims 2, 7-13, and 15 were previously cancelled, and
Claims 1, 3-6, 14, and 16-27 are currently pending.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3-6, 14, and 16-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 3-6, 14, and 16-27, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1, 3-6, 14, and 16-27 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3-6, 14, and 16-27 are directed to sending and receiving data to purchase/use/display loyalty/reward points.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3-6, 14, and 16-27 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 7 and 14, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claim 14, recites, in part, 
a printing unit comprising a laser beam printer unit, an inkjet printer unit, or the like configured to execute printing on a sheet; and (generic computer equipment or equipment tangentially in the field of use (See MPEP 2106.05(h)) to perform the abstract idea)
at least one processor configured to cause the printing apparatus to act as: (generic computer equipment to perform the abstract idea)
a storage control unit configured to store, in a storage unit, log information generated based on an event related to printing executed by the printing unit; (processing data and storing data and electronic recordkeeping to perform the abstract idea),
a first determination unit configured to determine whether a definitive registration for the reward point service has been completed; (processing data and storing data and electronic recordkeeping to perform the abstract idea),
a second determination unit configured to determine whether a provisional registration for the reward point service has been completed; and (processing data and storing data and electronic recordkeeping to perform the abstract idea),
a transmission unit configured to transmit the stored log information, (sending and receiving data to perform the abstract idea),
wherein, in a case where the definitive registration and the provisional registration have not been completed, the transmission unit transmits a request of the provisional registration to the server system, (processing data and storing data and electronic recordkeeping to perform the abstract idea),
wherein, after a notification is received indicating that the provisional registration has
been completed in the server system based on the request of the provisional registration, the storage control unit controls to store the log information generated based on the event in the storage unit of the printing apparatus, and before the notification is received indicating that the provisional registration has been completed, the storage control unit does not store the log information in the storage unit, (processing data and storing data and electronic recordkeeping to perform the abstract idea),
wherein, in a case where a request of the definitive registration is transmitted to the server system in a state in which the provisional registration has been completed, the definitive registration is completed in the server system, (processing data and storing data and electronic recordkeeping to perform the abstract idea),
wherein, after a notification is received indicating that the definitive registration has been completed, the storage control unit controls to transmit the log information stored in the storage unit before the definitive registration is completed, and before the notification is received indicating that the definitive registration has been completed, the storage control unit does not transmit the log information stored in the storage unit to the server system, and (processing data and storing data and electronic recordkeeping to perform the abstract idea),
wherein one or more points based on the log information that is stored before the definitive registration is completed and after the provisional registration is completed performed are granted after the definitive registration is completed.  (processing data and storing data and electronic recordkeeping to perform the abstract idea),
These limitations set forth a concept of sending and receiving data to purchase/use/display loyalty/reward points.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1-4 and their related text and Paragraph 0103 of the specification (US Patent Application Publication No. 2019/0005531 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  These limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-6 and 15-25 further describe the abstract idea, and do not set forth further additional elements. 
Claims 1, 3-5, 14, 16-18, 20-23, and 25-27 further details computer functionality
Claims 6 and 19 describe a generic printing unit 
Claim 24 describes the data used
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1, 3-6, 14, and 16-27 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Response to Arguments

Applicant argued 
“The present invention recited in Claim 1 is clearly directed to a practical application and not to an abstract idea itself As discussed during the interview, amended Claim 1, for example, is directed to a printing apparatus having, inter alia, a printing unit comprising a laser beam printer unit, an inkjet printer unit, or the like configured to execute printing on a sheet. While the claim does recite functions that aid in the administration of a rewards system, the claim does not preclude anyone else from using a rewards system or using a rewards system in conjunction with a printer. Rather, it encompasses a printing apparatus having a printing unit, which stores and transmits particular information upon specific conditions.  



In addition, as discussed in prior responses, the fact that the claim provides a technological improvement to prior systems (addressing a problem concerning what log information is stored and transmitted to a server) provides further evidence that the purported abstract idea is integrated into a practical application.” 

The Examiner respectfully disagrees, after discussion with the Examiner’s Supervisor, Hajime S. Rojas, it was agreed a 101 rejection is required.  The claims purport to be a printer, but it is a printer with a generic CPU (see Figure 2 item 101).  The printer is tangential to the inventive concept it is sending and receiving data to enroll/utilize a loyalty system/program.  The specification in paragraph 0003 details that the printer/printing is a technological field and the MPEP 2016(h) details that a field of use does not make an item patent eligible where it mentions “The courts often cite to Parker v. Flook as providing a classic example of a field of use limitation. See, e.g., Bilski v. Kappos, 561 U.S. 593, 612, 95 USPQ2d 1001, 1010 (2010) (‘Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable’) (citing Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978)).”   Further the fact set is similar to FairWarning the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016), where the generic computer is the generic CPU (101) of Figure 2.  
Further applicant argues the claims offer a technological solution to a technical problem, where the examiner believes they appear to only solve a business or marketing problem, they are not analogous to these cases where a technical solution to a technical problem indicated that the claims were eligible.     

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.